Exhibit KINDER MORGAN G.P., INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEET (Unaudited) As of September 30, 2008 (In millions) ASSETS Current Assets Cash and Cash Equivalents $ 52.8 Restricted Deposits 27.6 Accounts, Notes and Interest Receivable, Net 977.6 Inventories 44.2 Gas Imbalances 6.3 Fair Value of Derivative Instruments 36.9 Other 32.6 1,178.0 Property, Plant and Equipment, Net Property, Plant and Equipment 16,630.5 Accumulated Depreciation, Depletion and Amortization (1,129.9 ) 15,500.6 Notes Receivable – Related Parties 192.8 Investments 1,071.5 Goodwill 5,463.1 Other Intangibles, Net 250.1 Fair Value of Derivative Instruments, Non-current 260.0 Deferred Charges and Other Assets 181.0 Total Assets $ 24,097.1 KINDER MORGAN G.P., INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEET (Unaudited) As of September 30, 2008 (In millions) LIABILITIES AND STOCKHOLDER’S EQUITY Current Liabilities Current Maturities of Long-term Debt $ 284.7 Cash Book Overdrafts 71.2 Accounts Payable 832.1 Accrued Interest 66.9 Accrued Taxes 92.6 Gas Imbalances 19.9 Fair Value of Derivative Instruments 611.6 Other 238.9 2,217.9 Long-term Debt Outstanding Notes and Debentures 8,072.5 Cumulative Preferred Stock 100.0 Value of Interest Rate Swaps 213.6 8,386.1 Deferred Income Taxes, Non-current 1,387.8 Fair Value of Derivative Instruments, Non-current 1,018.7 Other Long-term Liabilities and Deferred Credits 507.3 11,299.9 Minority Interests in Equity of Subsidiaries 4,495.8 Commitments and Contingencies (Note 7) Stockholder’s Equity Common Stock, $10 Par Value, Authorized, Issued and Outstanding 1,000,000 Shares 10.0 Additional Paid-in Capital (Note 5) 6,395.2 Accumulated Other Comprehensive Loss (321.7 ) 6,083.5 Total Liabilities and Stockholder’s Equity $ 24,097.1 2 KINDER MORGAN G.P., INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED BALANCE SHEET (Unaudited) 1.General Kinder Morgan G.P., Inc. is a Delaware limited liability company. In this report, unless the context requires otherwise, references to “we,” “us” or “our” are intended to mean Kinder Morgan G.P., Inc. (the “General Partner”) and its consolidated subsidiaries. We own an interest in Kinder Morgan Energy Partners, L.P., a publicly traded pipeline master limited partnership, referred to in these Notes as Kinder Morgan Energy
